        Case 19-42075   Doc 24-1   Filed 10/22/19   Entered 10/22/19 16:53:13   Desc Proposed Order   Page 1 of 3




PRATT LAW GROUP, PLLC
DARRYL V. PRATT
Texas State Bar No. 24002789
AUSTIN B. BUTTS
Texas State Bar No. 24094573
2591 Dallas Parkway, Suite 505
Frisco, Texas 75034
Telephone: 972.712.1515
Facsimile: 972.712.2832
ATTORNEYS FOR DEBTORS


                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 IN RE:                                                     §
                                                            §
 MICHAEL ARENAS                                             §      CASE NO. 19-42075
                                                            §
 NICOLE ARENAS                                              §      Chapter 13
                                                            §
         DEBTORS.                                           §


                        ORDER DISMISSING CHAPTER 13 CASE


        On or about October 22, 2019, Debtors, MICHAEL ARENAS and NICOLE

ARENAS filed their Motion to Dismiss Chapter 13 Case in the above-referenced

case. The Court finds that the Motion was properly served pursuant to the Federal

and Local Rules of Bankruptcy Procedure and that it contained the appropriate

twenty-one (21) day negative notice language, pursuant to LBR 9007(a), which

directed any party opposed to the granting of the relief sought by the Motion to file

ORDER DISMISSING CHAPTER 13 CASE
In Re: Michael Arenas and Nicole Arenas, Debtors
CAUSE NO. 19-42075                                                                                           Page 1 of 3
        Case 19-42075   Doc 24-1   Filed 10/22/19   Entered 10/22/19 16:53:13   Desc Proposed Order   Page 2 of 3




a written response within twenty-one days or the Motion would be deemed by the

Court to be unopposed. The Court finds that no objection or other written response

to the Motion has been timely filed by any party. Due to the failure of any party to

file a timely written response, the allegations contained in the Motion stand

unopposed and, therefore, the Court finds that good cause exists for the entry of the

following order. The Court also recognizes that a Motion for Administrative

Expenses, or an equivalent thereof, may be filed by the Debtors’ attorneys within

the next fourteen (14) days. Accordingly, the Court finds just cause exists for the

entry of the following order.

        IT IS THEREFORE ORDERED that the above referenced Chapter 13 case is

DISMISSED WITHOUT PREJUDICE to re-filing of any petition under Title 11 by

the above-referenced Debtors.

        IT IS FURTHER ORDERED, that, pursuant to Debtors’ Motion to Dismiss

Chapter Pursuant to Section 1307(b) of Title 11 of the United States Code, Debtors

case is hereby dismissed without prejudice to refiling of any petition under Title 11,

and that this case shall remain open and the Court shall retain jurisdiction to entertain

and to determine all requests for relief, whether raised sua sponte or by any party in

interest, pertaining to the compensation to be paid to the Debtors’ counsel, so long

as such request is filed before the expiration of fourteen (14) days after the entry of

this Order, and to enter any order pertaining thereto which may be appropriate under
ORDER DISMISSING CHAPTER 13 CASE
In Re: Michael Arenas and Nicole Arenas, Debtors
CAUSE NO. 19-42075                                                                                           Page 2 of 3
        Case 19-42075   Doc 24-1   Filed 10/22/19   Entered 10/22/19 16:53:13   Desc Proposed Order   Page 3 of 3




the circumstances.

        IT IS FURTHER ORDERED, that any wage withholding orders previously

entered in this case are hereby terminated.



        Dated:_________________________, 2019.




                                                        _________________________________
                                                        HONORABLE BRENDA T. RHOADES,
                                                        UNITED STATES BANKRUPTCY JUDGE




ORDER DISMISSING CHAPTER 13 CASE
In Re: Michael Arenas and Nicole Arenas, Debtors
CAUSE NO. 19-42075                                                                                           Page 3 of 3
